Exhibit 99.2 FOURTH SUPPLEMENTAL INDENTURE THIS FOURTH SUPPLEMENTAL INDENTURE made as of the 22nd day of July, 2013. AMONG: KIMCO NORTH TRUST III , a trust formed under the laws of the State of New York, having its principal place of business located at 3333 New Hyde Park, New Hyde Park, New York 11042; (hereinafter called the “ Issuer ”) AND KIMCO REALTY CORPORATION , having its principal office located at 3333 New Hyde Park, New Hyde Park, New York 11042, (hereinafter called the “ Guarantor ”) AND BNY TRUST COMPANY OF CANADA, a trust company existing and licensed under the federal laws of Canada, acting through its Corporate Trust Offices. (hereinafter called the “ Trustee ”) WITNESSETH THAT: WHEREAS in and by an Indenture dated as of April 21, 2005 by and among the Issuer, the Guarantor and the Trustee (hereinafter called the “ Initial Indenture ” and, as amended and supplemented pursuant to the First Supplemental Indenture made as of June 2, 2006, the Second Supplemental Indenture made as of August 16, 2006, and the Third Supplemental Indenture made as of April 13, 2010, hereinafter called the “ Original Indenture ”), provision was made for the issue by the Issuer of Securities; AND WHEREAS the Issuer issued, pursuant to the Original Indenture, “Series 1 4.45% Notes Maturing April 21, 2010”, dated as of April 21, 2005, in the aggregate principal amount of $150,000,000, “Series 2 5.18% Notes Maturing August 16, 2013”, dated as of August 16, 2006, in the aggregate principal amount of $200,000,000 and “Series 3 5.99% Notes Maturing April 13, 2018”, dated as of April 13, 2010, in the aggregate principal amount of $150,000,000; AND WHEREAS the Issuer is desirous of issuing a further series of notes in the aggregate principal amount of up to $500,000,000, to be designated as “Series 4 3.855% Notes Maturing August 4, 2020” (the “ Fourth Series Notes ”); AND WHEREAS the Issuer has the necessary power, capacity and authority to create and issue the Fourth Series Notes to be issued as herein provided; AND WHEREAS the Original Indenture, as amended and supplemented by this supplemental indenture, is hereinafter referred to as the “ Indenture ”; AND WHEREAS all things necessary have been done and performed to make the Fourth Series Notes, when certified by the Trustee and issued as provided in the Original Indenture, legal, valid and binding obligations of the Issuer with the benefits and subject to the terms of the Indenture; AND WHEREAS the foregoing recitals are made as representations and statements of fact, as applicable, by the Issuer and not by the Trustee. NOW THEREFORE it is hereby covenanted, agreed and declared as follows: Article 1
